United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 17, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 04-11341
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CHANTEL YEARWOOD,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:04-CR-39-2
                       --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Chantel Yearwood appeals the sentence imposed following her

guilty-plea conviction for possession with the intent to

distribute 17.744 kilograms of phencyclidine, in violation of

21 U.S.C. § 841(a)(1) and (b)(1)(A).    Yearwood argues that, in

light of United States v. Booker, 125 S. Ct. 738 (2005), the

district court erred in imposing a sentence utilizing the

Sentencing Guidelines as mandatory.    We review for plain error.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-11341
                               -2-

See United States v. Mares, 402 F.3d 511, 520 (5th Cir. 2005),

petition for cert. filed (Mar. 31, 2005) (No. 04-9517).

     Application of the Guidelines as mandatory, even absent a

Sixth Amendment violation as is the case here, is plain or

obvious error after Booker.     See United States v. Valenzuela-

Quevedo, 407 F.3d 728, 733 (5th Cir. 2005), petition for cert.

filed (July 25, 2005) (No. 05-5556).    However, Yearwood cannot

show that the error affected her substantial rights because the

record does not indicate that the district court would have

imposed a lower sentence under an advisory, rather than a

mandatory, Guidelines scheme.    See id.

     AFFIRMED.